FILE COPY




                              Court of Appeals
                   Twelfth Court of Appeals District at Tyler

                                    BILL OF COSTS
                          Court of Appeals No. 12-14-00256-CV

                                 Trial Court No. 2014-933-CCL2

Troy W. Simmons, D.D.S., P.C. and Troy W. Simmons, D.D.S.

Vs.

Texas Health and Human Services Commission
DOCUMENTS FILED                           AMOUNT      FEE PAID BY
Motion fee                                   $15.00   Joseph R Willie, II
Motion fee                                   $10.00   Joseph R Willie, II
Reporter's record                           $260.00   Mr. Joseph R. Willie, II
Clerk's record                              $133.00   JOSEPH R. WILLIE, II, D.D.S., J.D.
Required Texas.gov efiling fee               $20.00   Joseph R Willie, II
Filing                                      $100.00   Joseph R Willie, II
Indigent                                     $25.00   Joseph R Willie, II
Supreme Court chapter 51 fee                 $50.00   Joseph R Willie, II
TOTAL:                                      $613.00

I, Cathy S. Lusk, Clerk of the Court of Appeals, Twelfth Court of Appeals District at Tyler,
Texas, certify that the above copy of the Bill of Costs is true and correct. GIVEN UNDER MY
HAND AND SEAL OF SAID COURT, at Tyler, this 24th day of August 2015, A.D.

                                                CATHY LUSK, CLERK


                                                By:_____________________________
                                                   Katrina McClenny, Chief Deputy Clerk